

117 HR 1804 IH: Community Cleanup Act
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1804IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mr. Carter of Georgia (for himself and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the public participation requirements of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, and for other purposes.1.Short titleThis Act may be cited as the Community Cleanup Act.2.Public participation(a)Proposed planSection 117(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9617(a)) is amended—(1)in paragraph (1), by striking . at the end and inserting , including the highest ranking official of the local government with jurisdiction over the facility subject to the plan.; and(2)in paragraph (2), by inserting (including comments regarding use of the facility at issue after remedial action is taken) after written and oral comments.(b)Final planSection 117(b) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9617(b)) is amended by inserting , and transmitted to all local, elected officials with jurisdiction over the facility subject to the plan, after available to the public.(c)PublicationSection 117(d) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9617(d)) is amended—(1)by inserting and require after publication shall include; and(2)by striking general circulation. and inserting general circulation (if available), announcement sent to a radio station, or television station, the broadcast area of which includes the community surrounding the facility at issue, relevant and appropriate digital or social media publications, and posting to the website of the President, State, or other person who, as appropriate, is proposing to adopt a plan for remediation under section 104, 106, 120, or 122..